The Court :
Action to recover a street assessment. One ground of defense is, that the resolution of intention was not published for ten days; Sundays and non-judicial days excepted, as required by law. It appears from the transcript that the first publication was on Thursday, February 17th, and that there was no publication of the resolution on the 22nd day of February. Was the 22nd day of February a non-judicial day? Section 133 of the Code of Civil Procedure was at that time as follows : “The courts of justice may be held, and judicial business may be transacted, on any day except as provided in the next section.” Section 134: “No court can be opened, nor can any judicial business be transacted on Sunday, on the first day of January, on the Fourth of July, on Christmas, on Thanksgiving day, or on a day on which the general or the judicial election is held, except for the following purposes,” etc.
The sections are found in article iii of the Code of Civil Pro*407ce dure, the heading of which is “Judicial Days.” The 22nd of February was not made a non-judicial day by the foregoing section, and was not, therefore, a non-judicial day.
The publication was not made in the manner required by law, and the order is therefore affirmed.